NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager International Growth Fund NVIT Multi-Manager International Value Fund NVIT Multi-Manager Large Cap Growth Fund NVIT Multi-Manager Large Cap Value Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Multi-Manager Small Cap Value Fund NVIT Multi-Manager Small Company Fund Supplement dated January 9, 2015 to the Prospectus dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective immediately, Janet K. Navon no longer serves as portfolio manager to the NVIT Multi-Manager Small Cap Value Fund.Accordingly, all references to, and information regarding, Janet K. Navon in the Prospectus are deleted in their entirety. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Growth Fund NVIT Money Market Fund American Century NVIT Multi Cap Value Fund NVIT Multi-Manager International Growth Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager International Value Fund Invesco NVIT Comstock Value Fund NVIT Multi-Manager Large Cap Growth Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Large Cap Value Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Bond Index Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Core Bond Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Core Plus Bond Fund NVIT Multi-Manager Small Cap Value Fund NVIT Developing Markets Fund NVIT Multi-Manager Small Company Fund NVIT Emerging Markets Fund NVIT Multi Sector Bond Fund NVIT Enhanced Income Fund NVIT Nationwide Fund NVIT Government Bond Fund NVIT Real Estate Fund NVIT International Equity Fund NVIT S&P 500 Index Fund NVIT International Index Fund NVIT Short Term Bond Fund NVIT Large Cap Growth Fund NVIT Small Cap Index Fund NVIT Mid Cap Index Fund Templeton NVIT International Value Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective immediately, Janet K. Navon no longer serves as portfolio manager to the NVIT Multi-Manager Small Cap Value Fund.Accordingly, all references to, and information regarding, Janet K. Navon in the SAI are deleted in their entirety. In addition, effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST American Funds NVIT Asset Allocation Fund American Funds NVIT Bond Fund American Funds NVIT Global Growth Fund American Funds NVIT Growth Fund American Funds NVIT Growth-Income Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST Lazard NVIT Flexible Opportunistic Strategies Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated April 23, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST Loring Ward NVIT Capital Appreciation Fund Loring Ward NVIT Moderate Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST NVIT Cardinal Aggressive Fund NVIT Investor Destinations Aggressive Fund NVIT Cardinal Moderately Aggressive Fund NVIT Investor Destinations Moderately Aggressive Fund NVIT Cardinal Capital Appreciation Fund NVIT Investor Destinations Capital Appreciation Fund NVIT Cardinal Moderate Fund NVIT Investor Destinations Moderate Fund NVIT Cardinal Balanced Fund NVIT Investor Destinations Balanced Fund NVIT Cardinal Moderately Conservative Fund NVIT Investor Destinations Moderately Conservative Fund NVIT Cardinal Conservative Fund NVIT Investor Destinations Conservative Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST NVIT Cardinal Managed Growth Fund NVIT Cardinal Managed Growth & Income Fund NVIT Investor Destinations Managed Growth Fund NVIT Investor Destinations Managed Growth & Income Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated April 30, 2014 (as revised September 17, 2014) Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST NVIT Flexible Fixed Income Fund NVIT Flexible Moderate Growth Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated April 22, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST NVIT Managed American Funds Asset Allocation Fund NVIT Managed American Funds Growth-Income Fund Supplement dated January 9, 2015 to the Statement of Additional Information dated July 1, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective December 31, 2014, Barbara L. Hennigar retired from the Board of Trustees of the Trust.All references to Ms. Hennigar in the SAI are deleted as of that date. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
